Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 01/29/2021 has been entered.  No claims have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 9 and 18 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 01/29/2021.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-8 are dependent on claim 1.
Claim 10 are dependent on claim 9,
Claims 12-17 are dependent on claim 11, and
Claims 19-20 are dependent on claim 18.

Regarding claims 1, 9, 11, and 18, the prior art of record either individually or in combination does not disclose or fairly suggest electronic apparatuses, a server, and a method for controlling the electronic apparatuses with the claimed detailed limitations such as the use of “obtaining a first infrared signal of an external device; obtaining information of the external device from the first infrared signal”, the use of “transmitting the obtained information of the external device to a server to register the external device as a control target”, the use of “obtaining a control command for the external device from the server”, and the use of “transmitting a second infrared signal, which contains command information based on the control command, to the external device to make the external device perform an operation corresponding to the obtained control command” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 01/29/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
02/27/2021